ORDER

PER CURIAM.
Fredrick Barnes (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of first-degree murder.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).